DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on 07/12/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 07/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent number(s) 10990254 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed 07/11/2022 have been fully considered.
(1) Applicants' filing of a terminal disclaimer with regard to prior patent number(s) 10990254 is acknowledged above. Nonstatutory double patenting rejections made to claims 1, 4-10 and 13-20 are respectfully withdrawn.
(2) Applicant’s prior art arguments with respect to the pending claims have been considered and they are persuasive. New grounds of rejections presented below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 9 and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (hereinafter Wang), US 20160350719 A1.

Regarding independent claim 1, Wang teaches a method performed by a computing system ([0060]; [0075]), the method comprising:
generating a representation of a user interface display (Fig. 1; [0021] illustrates an example electronic mail interface. Electronic mail graphical user interface 100 allows a user to generate an email message having calendaring information) that includes:
a compose pane having a compose actuator (Fig. 1; [0021]-[0022] describes message window 120 is used to compose a message); and
a free timeslot display portion configured to display, along with the compose pane, a user-selectable timeslot display element that identifies a free timeslot in a schedule associated with a user (Fig. 3; [0024] window 200 provides an overview of the calendar corresponding to the user generating the email message. Potential calendar entries 320 (i.e. free timeslot) matching the parameters provided by fields 210 and/or information from email message 120 of FIG. 1 (e.g., pop-up box 140) are selected. Potential calendar entries 320 can be automatically selected based on provided parameters and/or can be manually selected by the user. Potential calendar entries 320 are the entries that will be provided to the email recipient (e.g., the recipient designated in address field 145 of FIG. 1. Examiner note: the electronic mail interface comprises multiple windows, such as message window 120 (i.e. a compose pane) and window 200 (i.e. a free timeslot display portion). Window 200 is displayed on top of the message window 120 when the user selects an entry in the pop-up box 140 to specify the desired duration. Therefore the window 200 is considered displayed along with the message window 120);
generating message content in an electronic message based on an indication of user actuation of the compose actuator while the free timeslot display portion is displayed on the user interface display (Fig. 4; [0025] illustrates message field 150 of email message 120 is composed with information. Examiner note: the window 200 is displayed in the background along with the message window 120. Message window 120 includes a calendar icon when selected would bring up the window 200 to select  calendar items);
receiving an indication of user selection of the timeslot display element in the free timeslot display portion ([0024] discloses potential calendar entries 320 can be manually selected by the user. Potential calendar entries 320 are the entries that will be provided to the email recipient (e.g., the recipient designated in address field 145 of FIG. 1)); and
populating the compose pane with a timeslot option display element corresponding to the free timeslot in response to the user selection of the timeslot display element (Fig. 4; [0025] illustrates selected potential calendar entries 410, 420 and 430 in message field 150 of email message 120), wherein
the timeslot option display element is in line with the message content in the compose pane and is actuatable by a recipient of the electronic message (Fig. 4; [0025] illustrates information 400 including selected calendar entries 410, 420 and 430 (e.g. date, time, requestor) is populated in the message field 150 of the email message; Fig. 5; [0026]-[0027] illustrates an example electronic mail message received by a recipient having one or more selected potential calendar entries. The recipient can actuate or select a calendar entry).

Regarding dependent claim 3, Wang teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Wang further teaches wherein the user interface display is configured to simultaneously display the compose pane along with a timeslot pane that includes a plurality of user-selectable timeslot display elements, each identifying a different free timeslot in the schedule associated with the user (Fig. 1; [0022] illustrates the electronic mail interface with message window 120; Fig. 3; [0024] window 200 provides an overview of the calendar corresponding to the user generating the email message. Potential calendar entries 320 (i.e. free timeslot) matching the parameters provided by fields 210 and/or information from email message 120 of FIG. 1 (e.g., pop-up box 140) are selected. Potential calendar entries 320 can be automatically selected based on provided parameters and/or can be manually selected by the user. Potential calendar entries 320 are the entries that will be provided to the email recipient (e.g., the recipient designated in address field 145 of FIG. 1. Examiner note: the electronic mail interface comprises multiple windows, such as message window 120 (i.e. a compose pane) and window 200 (i.e. a free timeslot display portion). Window 200 is displayed on top of the message window 120 when the user selects an entry in the pop-up box 140 to specify the desired duration. Therefore the window 200 is considered displayed along with the message window 120).

Regarding dependent claim 4, Wang teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Wang further teaches
populating the compose pane with a plurality of timeslot option display elements, each timeslot option display element corresponding to a respective free timeslot in the schedule associated with the user and is actuatable by the recipient of the electronic message (Fig. 4; [0025] illustrates information 400 including selected calendar entries 410, 420 and 430 (e.g. date, time, requestor) is populated in the message field 150 of the email message; Fig. 5; [0027] discloses the selected calendar entries 410, 420 and 430 are actuatable by the recipient of the electronic message).

Regarding dependent claim 5, Wang teaches all the limitations as set forth in the rejection of claim 4 that is incorporated. Wang further teaches
receiving a response to the electronic message (Fig. 5; [0026]-[0027] describes user’s calendar is updated (i.e. receiving a response) when any of the selected potential calendar entries have been taken);
detecting, based on the response, that the recipient of the electronic message selected one of the timeslot option display elements in the electronic message (Fig. 5; [0026]-[0027] describes the user's calendar is checked and determine if any of the selected potential calendar entries have been taken);
aggregating the selected one of the timeslot option display elements with another selected recipient-actuatable timeslot option display element in another response to the electronic message ([0027] discloses if any of the selected potential calendar entries have been taken (420 in the current example), the image for that potential calendar entry would not be provided (or a blank image could be provided) for use in displaying email message 500. For example, if three recipients received email message 500, the first to select a calendar entry would be given that entry and the other recipients would not be able to select that time. Thus, the recipient would only see images corresponding to the selected potential calendar entries that are available at the time message 500 is opened. As another example, if three recipients receive email messages containing the same time slot, the first recipient to select a calendar entry would be given that entry and the other recipients would not be able to select that time); and
generating a result display that includes results of the electronic message indicative of the aggregated, selected timeslot option display elements, in line with the message content of the electronic message ([0027] discloses if any of the selected potential calendar entries have been taken (420 in the current example), the image for that potential calendar entry would not be provided (or a blank image could be provided) for use in displaying email message 500. For example, if three recipients received email message 500, the first to select a calendar entry would be given that entry and the other recipients would not be able to select that time. Thus, the recipient would only see images corresponding to the selected potential calendar entries that are available at the time message 500 is opened. As another example, if three recipients receive email messages containing the same time slot, the first recipient to select a calendar entry would be given that entry and the other recipients would not be able to select that time).

Regarding independent claim 9, it is a system claim that corresponding to the method of claim 1. Therefore, it is rejected for the same reason as claim 1 above. Wang further teaches a computing system (Fig. 7; [0037] discloses a block diagram of one embodiment of an electronic system) comprising:
at least one processor (Fig. 7, 710; [0038]); and
memory storing instructions executable by the at least one processor, wherein the instructions, when executed, cause the computing system to perform the method of claim 1 (Fig. 7, 720; [0038]).

Regarding dependent claim 11, it is a system claim that corresponding to the method of claim 3. Therefore, it is rejected for the same reason as claim 3 above.

Regarding dependent claim 12, it is a system claim that corresponding to the method of claim 4. Therefore, it is rejected for the same reason as claim 4 above.

Regarding dependent claim 13, it is a system claim that corresponding to the method of claim 5. Therefore, it is rejected for the same reason as claim 5 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied in claims 1 and 9 in view of Prinsen et. al. (hereinafter Prinsen), US 20070234227 A1.

Regarding dependent claim 2, Wang teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Wang does not explicitly disclose wherein receiving an indication of user selection of the timeslot display element comprises detecting a drag and drop user input that drags the timeslot display element from the free timeslot display portion to the compose pane.
However, in the same field of endeavor, Prinsen discloses Drag-and-drop is an  action of clicking on an item and dragging it to a different location. In general, it can be used to invoke many kinds of actions, such as copying or moving, or create various types of associations between two items ([0023]). Fig. 5 of Prinsen illustrates a user interface comprises a source region, side pane 346 and a target region, layout pane 320 or cross-tab 330 within layout pane 320. After selecting multiple items from the source region a user half-clicks and drags one or more items from the source region to the target region. For example, items 510, 512, and 514 from the education level dimension are dragged from region 346 to a portion 518 of cross-tab 330 ([0043]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of a drag and drop input to select one or more items from a source region to add to a target region as suggested in Prinsen into Wang’s system because both of these systems are addressing selecting item(s) from a source region of a graphical user interface and populate it to a target region of the graphical user interface. This modification would have been motivated by the desire to facilitate an ability to select the tentative time periods by a drag and drop input to add the tentative time periods to the electronic message.

Regarding dependent claim 10, it is a system claim that corresponding to the method of claim 2. Therefore, it is rejected for the same reason as claim 2 above.

Regarding independent claim 17, it is a system claim that corresponding to a combination of claims 1 and 2. Therefore, it is rejected for the same reason as claims 1 and 2 above. Wang further teaches a computing system (Fig. 7; [0037] discloses a block diagram of one embodiment of an electronic system) comprising:
at least one processor (Fig. 7, 710; [0038]); and
memory storing instructions executable by the at least one processor, wherein the instructions, when executed, cause the computing system to perform the method of claim 1 (Fig. 7, 720; [0038]).

Regarding dependent claims 18-20, the claims, recite while not necessary identical in scope, contain limitations similar to dependent claims 4-6 and therefore are rejected under the same rationale.

Claims 6-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied in claims 1 and 9, in view of Moore et. al. (hereinafter Moore), US 20140288990 A1.

Regarding dependent claim 6, Wang teaches all the limitations as set forth in the rejection of claim 5 that is incorporated. Wang does not explicitly disclose
wherein the results of the electronic message comprise a selectable display element corresponding to each of the selected timeslot option display elements in the responses to the electronic message, and further comprising:
detecting user selection of a final timeslot by detecting selection of a selectable display element corresponding to one of the selected timeslot option display elements on the result display;
generating a scheduling event for the final timeslot; and
sending the scheduling event to recipients of the electronic message.
However, in the same field of endeavor, Moore teaches
wherein the results of the electronic message comprise a selectable display element corresponding to each of the selected timeslot option display elements in the responses to the electronic message ([0165]-[0166] discloses the graphical representation of the tentative time periods selected by the organizer can be dynamically updated as recipients confirm their availability for the suggested time periods), and further comprising:
detecting user selection of a final timeslot by detecting selection of a selectable display element corresponding to one of the selected timeslot option display elements on the result display ([0164] discloses a new non-tentative calendar entry may not be created until the organizer selects a final time period for the new calendar entry after receiving confirmation from the recipient that a plurality of the suggested time periods are acceptable to the recipient);
generating a scheduling event for the final timeslot ([0057] discloses the message delivered to the organizer may include elements that provide for confirming an event time, including elements that allow the organizer to add the event to his own calendar and prefill an electronic message to any subset of the recipients with confirmation details); and
sending the scheduling event to recipients of the electronic message ([0057] discloses sending an electronic message to any subset of the recipients with confirmation details).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of adding the event to user’s calendar and sending the scheduled event to the recipients after receiving all the recipients’ responses as suggested in Moore into Wang’s system because both of these systems are addressing incorporating calendar functionality into electronic messages. This modification would have been motivated by the desire to facilitating the determination of suggested times and locations for meetings automatically (Moore, [0005]).

Regarding dependent claim 7, the combination of Wang and Moore teaches all the limitations as set forth in the rejection of claim 6 that is incorporated. Moore further teaches
identifying receipt of a second electronic message from another user ([0193] discloses the electronic message may be sent 2504 to one or more recipients);
displaying recipient-actuatable timeslot option display elements corresponding to free timeslots in a schedule of the other user, in line with message content of the second electronic message from the other user ([0193] discloses a graphical representation of the selected tentative time periods may be included 2503 in an electronic message); and
displaying the free timeslots in the schedule of the other user in the calendar associated with the user ([0193]-[0194] discloses the graphical representation may rely on remotely stored content that is not itself stored in the electronic message.  …  In some embodiments, the system may detect changes that affect selected tentative time periods by monitoring an organizer, or other users', calendar information).

Regarding dependent claim 8, the combination of Wang and Moore teaches all the limitations as set forth in the rejection of claim 7 that is incorporated. Moore further teaches
detecting user selection of one of the recipient-actuatable timeslot option display elements in the second electronic message from the other user ([0193] discloses one or more recipients may also confirm one or more of the tentative time periods by, for example, clicking or tapping on a portion of the graphical representation that is associated with the tentative time period that said recipient desires to confirm); and
generating a response to the second electronic message received from the other user, the response being indicative of the one recipient-actuatable timeslot option display element ([0085] discloses the graphical representation may provide the recipient with the ability to click on one of the tentative time periods in order to select and confirm one of the time periods for the meeting or event suggested by the organizer.  When the recipient confirms a particular time period, a message or other confirmation may be sent back to the organizer or the organizer's electronic communication and/or calendar system indicating that one of the tentative time periods has been confirmed).

Regarding dependent claim 14, it is a system claim that corresponding to the method of claim 6. Therefore, it is rejected for the same reason as claim 6 above.

Regarding dependent claim 15, it is a system claim that corresponding to the method of claim 7. Therefore, it is rejected for the same reason as claim 7 above.

Regarding dependent claim 16, it is a system claim that corresponding to the method of claim 8. Therefore, it is rejected for the same reason as claim 8 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Loring et al. (US 8073725 B2) discloses an appointment scheduling system that allows inviters to define various activities for appointments and to invite invitees to select said appointments.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134. The examiner can normally be reached M-TH 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER WELCH can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY P HOANG/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143